DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argues in substance that combination of Samdadiya and Gandhi fails to teach “…logged events as being attributed to a public IP address rather than an internal IP address…”  
In response to argument, Examiner respectfully disagree.  Hanson discloses sanitizing logged events with external IP address different than IP addresses inside internal firewall.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out 
and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 14 recite the limitation "the first internal IP address" in lines 4.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Samdadiya et al (USPN 2012/0265805) in view of Hanson (USPN 2011/0277034).
	Regarding claim 12, Samdadiya discloses
	an application platform comprising: (combined application host system and remote event management system (FIG. 1 #102, 122, 126) executing a hosted application (e.g. FIG. 1 #104) using its hardware resources on behalf of a single user or enterprise user having an account with the application host system [0021-0025], FIG. 1)
	one or more computer processors; and one or more computer readable medium storing instructions that, when executed by the one or more computer processors, cause the application platform to perform operations comprising: (memory comprising instructions executed by processor to perform [0079-0099], FIG. 8
 	generating internal log information associated with a first account of the application platform (combined application host system and remote event management system (FIG. 1 #102, 122, 126) generating internal log information associated with a user/account [0023-0027]
	receiving a request to access the internal log information associated with the first account (remote event management system (FIG. 1 #126) receives a query for captured log of events from an external system (e.g. FIG. 1 #105) associated with the user/enterprise account [0027-0032], FIGs. 3-6)
	in response to receiving the request, accessing a first set of records in the internal log information that describe logged events (in response to request, combined application host system and remote event management system (FIG. 1 #102, 122, 126) accessing records in structured data storage including logged events associated with a document being edited by a user utilizing platform resources such as “applicationID”, “customerID”, memory usage [0036, 0033-0038, 0052-0058, 0062], FIGs. 4-6
 	generating sanitized log information (combined application host system and remote event management system (FIG. 1 #102, 122, 126) perform sanitization of event logs [0053-0055], FIG. 2
  	returning log information of the first account in a response to the request (the application platform system providing the requested log information in response to request [0031-0033, 0074], FIG. 3)
	Samdadiya does not expressly events attributed to at least an internal Internet Protocol address; generating sanitized log information by modifying first set of records to describe the logged events as being attributed to a public IP address rather than the internal IP address

	Hanson discloses events attributed to at least an internal Internet Protocol address (recorded scanned vulnerabilities associated with devices having specific IP address(s) [0043-0052]
	generating sanitized log information by modifying first set of records to describe the logged events as being attributed to a public IP address rather than the internal IP address (generating a sanitized log by replacing devices inside internal firewall containing internal IP address with IP address external to network [0050-0054], FIGs. 2-4
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “events attributed to at least an internal Internet Protocol address; generating sanitized log information by modifying first set of records to describe the logged events as being attributed to a public IP address rather than the internal IP address” as taught by Hanson into Samdadiya’s system with the motivation to perform scrubbing of sensitive data portions such as recorded vulnerable devices in a network in a generated public report (Hanson, paragraph [0050-0054], FIGs. 2-5E)

Claims 2, 21 are rejected based on similar ground(s) provided in rejection of claim 12.


Claims 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Samdadiya in view of Hanson and Gandhi et al (USPN 2009/0319588).

 	Regarding claims 7, 17, Samdadiya does not expressly disclose “condensing a set of individual log events in the internal log information into a summarizing event“ 
 	Gandhi discloses collapsing/removing un-needed columns/rows [0022-0037], FIG. 3
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “condensing a set of individual log events in the internal log information into a summarizing event” as taught by Gandhi into Samdadiya’s system with the motivation to perform scrubbing of sensitive data portions such as customer-specific information to enable analysis and development based on sanitized data (Gandhi, paragraph [0022-0037], FIGs. 2-8)

	Regarding claims 8, 18, Samdadiya does not expressly disclose “modifying the first set of records by removing a reference to the internal IP address”
 	Gandhi discloses system platform (FIG. 1) generating sanitized/scrubbed version of original data by replacing customer information, e.g. “cust_02”, with reference/proxy hostname(s) [0022-0037], FIGs. 2-8)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “modifying the first set of records by removing a reference to the internal IP address” as taught by Gandhi into Samdadiya’s system with the motivation to perform scrubbing of sensitive data portions such as customer-specific information to enable analysis and development based on sanitized data (Gandhi, paragraph [0022-0037], FIGs. 2-8)

Claims 6, 16, 9, 19, 10, 20, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samdadiya in view of Hanson and in further view of Fedtke (USPN 2009/0282036)

	Regarding claims 6, 16, combined system of Samdadiya and Hanson does not expressly disclose “detecting and classifying an error in the sanitized log information”
	Fedtke discloses parsing through a log file containing runtime errors and classifying these errors, using CII unit, as confidential [0003, 0039-0057], FIGs. 3, 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “detecting and classifying an error in the sanitized log information” as taught by Fedtke into combined system of Hanson and Samdadiya with the motivation to perform anonymizing sensitive information (Fedtke, paragraph [0039-0051], FIGs. 3, 4)

	Regarding claims 9, 19, Hanson discloses aggregator providing logged events to management console [0038-0041]
 	Combined system of Samdadiya and Gandhi does not expressly disclose “error classification”
	Fedtke discloses parsing through a log file containing runtime errors and classifying these errors, using CII unit, as confidential [0003, 0039-0057], FIGs. 3, 4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “error classification” as taught by Fedtke  into combined system of Hanson and Samdadiya with the motivation to perform anonymizing sensitive information (Fedtke, paragraph [0039-0051], FIGs. 3, 4)

	Regarding claims 10, 20, combined system of Samdadiya and Hanson does not expressly disclose “annotating the sanitized lo information with supplemental information, the supplemental information including a recommended resolution to a detected error”
	Fedtke discloses sanitized log file contains supplemental information such as encryption information and instructions on how to decrypt [0068-0079], FIGs. 3-7
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “annotating the sanitized lo information with supplemental information, the supplemental information including a recommended resolution to a detected error” as taught by Fedtke into combined system of Hanson and Samdadiya with the motivation to perform anonymizing sensitive information (Fedtke, paragraph [0039-0051], FIGs. 3, 4)

	Regarding claim 11, combined system of Gandhi and Samdadiya does not expressly disclose “indexing properties of the internal log information…a search query” and “…search query”
	Fedtke discloses parsing through log in to create File Anonymization Orders (FAOs) based on search provided by user [0052-0063], FIGs. 4, 5
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “indexing properties of the internal log information…a search query” and “…search query” as taught by Fedtke into combined system of Hanson and Samdadiya with the motivation to perform anonymizing sensitive information (Fedtke, paragraph [0039-0051], FIGs. 3, 4)
Allowable Subject Matter
Claims 3, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14, 15, 4, 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Strathmeyer et al (USPN 20030169859)	paragraph [0039]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469